IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


SCOTT DAVID JOHNSON,                        : No. 87 MM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COURT OF COMMON PLEAS OF BERKS              :
COUNTY,                                     :
                                            :
                    Respondent              :


                                      ORDER



PER CURIAM

      AND NOW, this 16th day of October, 2019, the Application for Leave to File

Original Process is GRANTED, the Petition for Writ of Mandamus and/or Extraordinary

Relief is DENIED, and the Application for Leave to Supplement is DISMISSED.